               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 FREDDIE COOPER, JR.,

                      Plaintiff,
                                                     Case No. 19-CV-1124-JPS
 v.

 S. JOHNSON, MR. GLOUDERMANS,
 OFFICER KWASNY, SGT. DAWSON,                                         ORDER
 and OFFICER WILLIAMS,

                      Defendants.


       Plaintiff Freddie Cooper, Jr. proceeds in this matter pro se. He filed a

complaint alleging that Defendants violated his constitutional rights when

they did not promptly deliver his mail on three days over the summer.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$6.16. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,
490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the


                                  Page 2 of 5
assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       “[P]risoners have protected First Amendment interests in both

sending and receiving mail.” Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999).

These interests are particularly strong with regard to legal mail. Id. “Prison

regulations or practices affecting a prisoner’s receipt of non-legal mail also

implicate First Amendment rights and must be ‘reasonably related to

legitimate penological interests.’” Id. (quoting Thornburgh v. Abbott, 490 U.S.

401, 409 (1989)). However, “merely alleging an isolated delay or some other

relatively short-term, non content-based disruption in the delivery of

inmate reading materials will not support, even as against a motion to

dismiss, a cause of action grounded upon the First Amendment.” Id.

(quoting Sizemore v. Williford, 829 F.2d 608, 610 (7th Cir. 1987)). In Rowe, the

Seventh Circuit held that short term, sporadic delays in receiving general,

content-neutral mail did not rise to a constitutional violation. Id. at 782–83.


                                   Page 3 of 5
       Here, Plaintiff alleges that on three days—Friday, June 28, 2019,

Monday, July 1, 2019, and Friday, July 5, 2019—his mail was not delivered

to him, despite the fact that Milwaukee Secure Detention Facility received

the mail. (Docket #1 at 2). On Monday, July 1, 2019, he alleges that Ms.

Williams lied to him and told him that there was “no mail,” even though,

he claims, it was already sorted and just needed to be delivered. Later that

day, Sgt. Dawson told him that the “[first] shift was suppose[d] to do the

mail,” but they lacked resources. Id. When Plaintiff made a formal

complaint to the unit manager, he was informed that the inmates “did not

get mail” on those days due to “[i]nstitutional needs.” Id. Plaintiff

interpreted this as a lie, because “mail was delivered. . .on those days, but

no one handed it out[.]” Id.

       Plaintiff’s allegations do not rise to the level of a First Amendment

violation. He describes three isolated incidents of content-neutral delays in

delivering mail in the week surrounding a national holiday. There are no

facts in the complaint that would allow the Court to infer that prison

officials violated Plaintiff’s First Amendment rights. For example, the

complaint does not allege that these delays were ongoing, or specifically

directed at certain types of mail or certain inmates. This case is very similar

to that in Rowe, where the Seventh Circuit found that occasional, brief

delays in the receipt of mail do not give rise to a constitutional violation.

       Accordingly,

       IT IS ORDERED that the plaintiff’s motion for leave to proceed

without prepayment of the filing fee (in forma pauperis) (Docket #2) be and

the same is hereby GRANTED;




                                  Page 4 of 5
       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)

for failure to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of the

prisoner shall collect from his institution trust account the $343.84 balance

of the filing fee by collecting monthly payments from the plaintiff's prison

trust account in an amount equal to 20% of the preceding month's income

credited to the prisoner's trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff's remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where the inmate is confined; and

       IT IS FURTHER ORDERED that a copy of this order be emailed to

DLSFedOrdersEastCL@doj.state.wi.us.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 22nd day of October, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge


                                 Page 5 of 5
